                                                                                        1   LIPSON NEILSON P.C.
                                                                                            JOSEPH P. GARIN, ESQ.
                                                                                        2   Nevada Bar No. 6653
                                                                                            ERIC TRAN, ESQ
                                                                                        3   Nevada Bar No. 11876
                                                                                            9900 Covington Cross Drive, Suite 120
                                                                                        4   Las Vegas, Nevada 89144
                                                                                            Phone: (702) 382-1500
                                                                                        5   Fax: (702) 382-1512
                                                                                            jgarin@lipsonneilson.com
                                                                                        6   etran@lipsonneilson.com

                                                                                        7   Attorneys for Defendant Midjit Market, Inc. dba Green Valley Grocery

                                                                                        8
                                                                                                                       UNITED STATES DISTRICT COURT
                                                                                        9
                                                                                                                              DISTRICT OF NEVADA
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                       10
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                                                                        ***
                                                                                       11    JOHN MEGGS                                   ) Case No: 2:19-cv-01246-RFB-VCF
                                                                                                                                          )
                                                                                       12
                                                                                                                 Plaintiff,               )  FIRST STIPULATION AND ORDER
LIPSON NEILSON P.C.




                                                                                       13         vs.                                     )  TO EXTEND TIME TO FILE
                                                                                                                                          )  RESPONSE TO PLAINTIFF’S
                                                                                       14    MIDJIT MARKET, Inc. dba GREEN                )  AMENDED COMPLAINT
                                                                                             VALLEY GROCERY                               )  (ECF NO. 17)
                                                                                       15                                                 )
                                                                                                             Defendants.                  )
                                                                                       16    _________________________________
                                                                                       17

                                                                                       18           IT IS HEREBY STIPULATED by and between the parties through their respective

                                                                                       19   counsels that Defendant MIDJIT MARKET, Inc. dba GREEN VALLEY GROCERY

                                                                                       20   (“Defendant”) shall have through and including October 28, 2019, within which to file and

                                                                                       21   serve a response to Plaintiff, John Meggs’ First Amended Complaint for Declaratory Relief

                                                                                       22   and Injunctive Relief and Related State Law Claims (ECF No. 17). This is the parties’ first
                                                                                                                                                  28




                                                                                       23   request for extension from the original due date of October 18, 2019.

                                                                                       24   ///
                                                                                        2
                                                                                        3
                                                                                        4
                                                                                        5
                                                                                        6
                                                                                        7
                                                                                        8
                                                                                        9
                                                                                       10
                                                                                       11
                                                                                       12
                                                                                       13
                                                                                       14
                                                                                       15
                                                                                       16
                                                                                       17
                                                                                       18
                                                                                       19
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                       23
                                                                                       24
                                                                                       25
                                                                                       26
                                                                                       27
                                                                                        1




                                                                                       25   ///

                                                                                       26   ///

                                                                                       27   ///

                                                                                       28   ///


                                                                                                                                    Page 1 of 2
                                                                                        1          Pursuant to Local Rule IA 6-1(a), the parties state the reason for the extension is that

                                                                                        2   the Parties are engaging in potential settlement discussions. The parties have entered into

                                                                                        3   an agreement in good faith and not for purposes of delay.

                                                                                        4
                                                                                             DATED this 18th day of October, 2019.          DATED this 18th day of October, 2019.
                                                                                        5
                                                                                             LAW OFFICES OF ROBERT P.                       LIPSON NEILSON P.C.
                                                                                        6
                                                                                             SPRETNAK
                                                                                        7                                                   /s/ Eric Tran
                                                                                             /s/ Robert Fuller
                                                                                        8                                                   JOSEPH P. GARIN, ESQ.
                                                                                             ROBERT P. SPRETNAK, ESQ.                       NEVADA BAR NO. 6653
                                                                                        9    NEVADA BAR NO. 5135                            ERIC TRAN, ESQ
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                             8275 S. Eastern Avenue, Suite 200              Nevada Bar No. 11876
                                                                                       10                                                   9900 Covington Cross Drive, Suite 120
                                                                                             Las Vegas, Nevada 89123
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                       11                                                   Las Vegas, NV 89144
                                                                                             Lawrence A. Fuller, Esq.
                                                                                       12    (pro hac vice)                                 Attorneys for Defendant
LIPSON NEILSON P.C.




                                                                                             FULLER, FULLER & ASSOCIATES, P.A.
                                                                                       13    12000 Biscayne Boulevard, Suite 502
                                                                                       14    North Miami, Florida 33181

                                                                                       15    Attorneys for Plaintiff

                                                                                       16

                                                                                       17                                              ORDER

                                                                                       18

                                                                                       19          IT IS SO ORDERED.

                                                                                       20
                                                                                                                               ____________________________________
                                                                                       21                                      _ UNITED STATES MAGISTRATE JUDGE
                                                                                       22
                                                                                                                                                    28




                                                                                                                                       October 21, 2019
                                                                                       23                                      DATED:_____________________________

                                                                                       24
                                                                                        2
                                                                                        3
                                                                                        4
                                                                                        5
                                                                                        6
                                                                                        7
                                                                                        8
                                                                                        9
                                                                                       10
                                                                                       11
                                                                                       12
                                                                                       13
                                                                                       14
                                                                                       15
                                                                                       16
                                                                                       17
                                                                                       18
                                                                                       19
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                       23
                                                                                       24
                                                                                       25
                                                                                       26
                                                                                       27
                                                                                        1




                                                                                       25

                                                                                       26
                                                                                       27

                                                                                       28

                                                                                                                                     Page 2 of 2
